department of the treasury internal_revenue_service washington d c date cc dom fs p si tl-n-8613-98 uilc internal_revenue_service national_office field_service_advice number release date memorandum for assistant district_counsel from subject assistant chief_counsel field service cc dom fs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend decedent trustor c d e f g h x y state date date date date date date dollar_figurea dollar_figureb state code state code state code state code case case case case case case issues under internal_revenue_code code sec_2041 did the decedent possess at his death a general_power_of_appointment over the corpus of the trust created by indenture on date so that the entire corpus is includible in his gross_estate if decedent did not possess a general_power_of_appointment over all of the trust property at his death can the trust instrument be construed to confer a general_power_of_appointment over twenty-five percent of the trust property at his date of death if decedent did not possess a general_power_of_appointment over any of the trust property at his date of death is the decedent deemed to have held a general_power_of_appointment over twenty-five percent of the trust property while his children were minors because decedent could have used the trust income to satisfy his legal_obligation to support his children and if so did the power_of_appointment lapse when his children reached the age of majority resulting in taxable_gifts conclusions under the facts presented we conclude that decedent did not possess a general_power_of_appointment at the time of his death under the facts presented decedent did not have a general_power_of_appointment over twenty-five percent of the trust property at the time of his death under the facts presented decedent did not have a general_power_of_appointment over twenty-five percent of the trust property while his children were minors facts decedent died on date at that time he was sole remaining trustee of the trust created on date the trust had been created by the decedent’s father trustor trustor designated the decedent and two siblings c and d as trustees the trust corpus consisted of x shares of the capital stock of e and y shares of the capital stock of f the pertinent provisions of the trust are detailed below the stated purposes of the trust are to provide for the stability and management of the business and affairs of e corporation and f corporation and to bring about an equal distribution of trust property to the named beneficiaries trustor’s grandchildren the stated consideration in transferring the property to the trust is the premises and the mutual love and affection existing between the said trustor and his hereinafter named beneficiaries the designated beneficiaries of the trust were trustor’s grandchildren the trustor retained a life income_interest in the trust property the trustor additionally reserved the power_to_revoke the trust and the right to direct the trustees in the voting of the shares of stock the trust became irrevocable upon trustor’s death on date the trust further provides upon the death of the trustor the beneficial_interest of the above designated beneficiaries shall vest subject_to the following provisions of the trust the trust provides for the termination of the trust and the distribution of trust assets upon the death of the survivor of the named trustees the trustees are granted the power to terminate the trust at an earlier time upon agreement of all the then living trustees and successor trustees the trustees are required to manage trust property as a block in accordance with the judgment and decision of a majority of said trustees in the event of the death of any named trustee the surviving trustees have the power but not the obligation to designate a successor trustee the last paragraph of the trust_indenture provides as follows subsequent to the death of the trustor and prior to the death of the survivor of the individuals last above named this trust_indenture may be amended in whole or in part by written document executed and acknowledged by all then acting trustees or successor trustees under the terms of the trust no beneficial_interest was granted to any of the trustees c died on date and d died on date the authority to appoint successor trustees was never exercised upon the death of c decedent became the sole trustee of the trust after becoming the sole surviving trustee decedent amended the trust four times it is our understanding that these amendments related solely to administration and management of the trust on the date of decedent’s death the value of the trust corpus as determined by the estate_tax examiner was dollar_figurea on date the executor of decedent’s estate timely filed a united_states estate_tax_return the estate_tax_return reported a gross_estate of dollar_figureb no portion of the trust corpus was included in the gross_estate reported on the estate_tax_return issue under sec_2041 did the decedent possess at the time of his death a general_power_of_appointment over the corpus of the trust so that the entire corpus is includible in his gross_estate law and analysis sec_2041 provides in part that the value of the gross_estate shall include the value of all property with respect to which the decedent possessed at the time of his death a general_power_of_appointment created after date sec_2041 provides in part that the term general_power_of_appointment subject_to certain exceptions is a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard shall not be deemed a general_power_of_appointment you have inquired whether under the facts of this case the power to amend the trust in whole or in part necessarily includes the power to change beneficial interests and accordingly to appoint property for one’s own benefit sec_20_2041-1 provides in part a power given to a decedent to affect the beneficial_enjoyment of trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment not all powers of appointment are deemed to be general powers of appointment for purposes of inclusion in the gross_estate under sec_2041 to be a general_power_of_appointment the holder must have the ability to affect the beneficial_enjoyment of the trust property for his own benefit sec_20_2041-1 further provides in part a power to amend only the administrative provisions of a_trust instrument which cannot substantially affect the beneficial_enjoyment of the trust property or income is not a power_of_appointment the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment we look to state law in determining whether the power conferred on decedent amounted to a power to change beneficial interests of the trust so that he could have exercised such power in favor of himself state law determines the nature and extent of the powers and rights whereas federal_law determines how such powers and rights are taxed 309_us_78 the controlling state law in this case is that of state there is no judicial precedent in state directly on point although under different facts and circumstances a power to amend or revoke was held to constitute a general_power_of_appointment in state it has never been held that a trustee holding such a power is deemed to have a general_power_of_appointment when that trustee has no retained_interest or beneficial_interest in the trust property normally a trustee is bound by his fiduciary duty to administer the trust solely in the interest of the beneficiaries see state code the fiduciary duty owed by a trustee is discussed in state code it provides the grant of a power to a trustee whether by the trust instrument by statute or by the court does not in itself require or permit the exercise of the power the exercise of the power by a trustee is subject_to the trustee’s fiduciary duties we believe that the fiduciary obligations of the decedent as trustee would prevent him from eliminating the beneficial interests of the designated beneficiaries in favor of appointing the property to himself his estate his creditors or the creditors of his estate however a trustee’s fiduciary obligations may be overridden where in conflict with a specific direction in the governing instrument case whether the power to amend in whole or in part amounts to a specific direction to override the trustees’ fiduciary obligations depends on the intent of the trustor generally a will or trust will be construed and interpreted according to the intent of the trustor as manifested in the instrument itself insofar as the trust instrument expressly or by implication imposes duties or confers powers on the trustee the terms of the trust determine the extent of his duties and powers iia scott on trusts sec_164 pincite 4th ed further the extent of the powers conferred on the trustee does not depend only on the language used by the settlor in creating the trust but may depend also on the purposes for which the trust is created iii scott on trusts sec_186 pincite 4th ed in reference to the creation of a power_of_appointment the court in case stated unless the language used unambiguously creates a general_power_of_appointment as a matter of law the ascertainment of the breadth of the trustee’s power is to be ascertained with reference to the intent of the trust’s creator 1case accordingly the grant to the trustees and the successor trustees of the power to amend in whole or in part should be construed according to the provisions of the trust and the purposes for which the trust was created the paragraphs under the witnesseth subheading in the trust set forth the purposes and the intentions of the trustor in relevant part it provides whereas the trustor desires to bring about an eventual equal distribution of the property herein described among his hereinafter named beneficiaries and pending said distribution to the safe conduct and prudent management of said abovementioned businesses by said trustees upon the complete termination of the trustor’s interest therein the stated consideration for placing the property in trust for the beneficiaries is the mutual love and affection existing between the said trustor and his hereinafter named beneficiaries emphasis added the trust property is directed to be divided into separate equal portions one of which shall be held for the equal use and benefit of the children of h one for the equal use and benefit of the children of c one for the equal use and benefit of the children of d and one for the equal use and benefit of the children of decedent said children being my beneficiaries hereunder emphasis added further the trust provides that the beneficial interests of the designated beneficiaries shall vest upon the death of the trustor but that the trust shall terminate and the assets shall be distributed to the beneficiaries upon the death of the survivor of the named trustees unless sooner terminated emphasis added the trust additionally provides that the whole of the income of said trust estate shall go to and be applied by said trustee solely for the benefit of said beneficiaries emphasis added finally the trust instrument confers upon the trustees and the successor trustees the power to amend in whole or in part this provision sets no parameters for the exercise of the power conferred and accordingly we must review the entire trust instrument to ascertain the intent of the trustor as to the nature of this power the language of the trust instrument conveys the overriding intent of the trustor to benefit his grandchildren not the trustees and to provide for the stable management of the trust property there are many clear expressions of trustor’s intent to benefit his grandchildren within the trust instrument and no clear expressions indicating a contrary intent further there is absolutely no evidence trustor intended to create a beneficial_interest in the trustees accordingly we believe the extent of the power conferred on the trustees to amend the trust in whole must be limited by the language used by the trustor in creating the trust and the purposes therein to manage the affairs of e and f corporation and to bring about an eventual equal distribution of the trust property among his grandchildren under these facts to interpret the conferral of the power to amend in whole or in part to include the power to eliminate the beneficial interests of the designated beneficiaries would be at odds with the clear purposes and the plan of the trust agreement to interpret in this manner would also require the finding that the trustor intended the last surviving original trustee to have the ability to eliminate the beneficial interests of any and all of the grandchildren we see no support that the trustor intended the last surviving trustee to have such a power moreover the power to amend in this case does not amount to the specific direction required to override the fiduciary obligation imposed by state code an analysis into the nature and extent of the power was required precisely because the power conferred was nonspecific and without parameters for its use we have determined that use of the power conferred was limited by the purposes of the trust and intent of the trustor to benefit the grandchildren accordingly the power conferred did not amount to a specific direction to allow the trustees to ignore their fiduciary obligation in exercising the power to amend decedent was prevented by his fiduciary obligations from eliminating the beneficial interests of the beneficiaries in favor of himself when doubt arises as to meaning in an instrument extrinsic evidence can also be used to glean the intent of a trustor see case case in this case trustor provided for his children including decedent during trustor’s lifetime by transferring substantial assets to them and provided for them at his death by giving each of them a remainder_interest in the trust established for the lifetime benefit of his wife the fact that trustor used other means to provide for his children supports the finding that the trust at issue was intended to benefit trustor’s grandchildren not his children also relevant is the fact that trustor only appointed three out of his four sons to act as trustees over property held for the benefit of all four of his sons’ children combined with the fact that the trust instrument did not mandate the appointment of successor trustees allowing the surviving trustee to act independently as happened in this case we believe trustor did not intend to allow the original trustees in the first instance and the last surviving trustee in the second instance to eliminate the beneficial interests of the entire class of named beneficiaries and to appoint the trust property for their own benefit even if we assume decedent’s power to amend in whole or in part constituted the power to take or distribute trust property for his own benefit we believe state code limits this power to invasions for decedent’s health education support or maintenance in discussing a power held individually or by a trustee or cotrustee to take or distribute income or principal to or for one’s own benefit state code part b provides in part in any case in which the standard governing the exercise of the power does not clearly indicate that a broader power is intended the holder of the power may exercise it in his or her favor only for his or her health education support or maintenance emphasis added the provision granting the power to amend in whole or in part does not indicate the intent for the trustees to have the limitless power to distribute property at will to themselves or for their sole benefit accordingly even if we believed the trustees had a power to invade for their own benefit under state law decedent’s exercise of the power in his favor would be limited to use for his health education support or maintenance under sec_2041 a power exercisable only in accordance with an ascertainable_standard relating to the decedent’s health education support or maintenance is not treated as a general_power_of_appointment under the facts presented we conclude that the power held by decedent was not a general_power_of_appointment issue if decedent did not possess a general_power_of_appointment over all of the trust property at his death can the trust instrument be construed to confer a general_power_of_appointment over twenty-five percent of the trust property at his date of death law and analysis if decedent did not hold a general_power_of_appointment over the entire trust you have inquired in the alternative whether under the facts of this case decedent held a power_of_appointment over twenty-five percent of the trust property because the trustor intended for each son while acting as trustee to have at least the power to determine how his family’s one quarter share of the trust was used this construction of the trust would result in inclusion of twenty-five percent of the trust corpus in the decedent’s gross_estate under sec_2041 2state code dictates that state code as well as the remaining laws in the division are applicable to all trusts regardless of whether they were created before on or after date unless otherwise provided by statute there is no evidence the trustor intended that each trustee have a power over one- quarter of the trust property and that each trustee have the power to appropriate this portion for his own benefit as we concluded under the first issue we believe that the trustor intended for the trust to benefit his grandchildren not his children based upon our analysis of the trust instrument decedent could not have invaded consumed or appropriated any of the trust property in favor of himself his estate his creditors or the creditors of his estate accordingly he did not have a general_power_of_appointment over any of the trust property issue if decedent did not possess a general_power_of_appointment over any of the trust property at his date of death is the decedent deemed to have held a general_power_of_appointment over twenty-five percent of the trust property while his children were minors because decedent could have used the trust income to satisfy his legal_obligation to support his children and if so did the power_of_appointment lapse when his children reached the age of majority resulting in taxable_gifts law and analysis alternatively you have inquired whether under the facts presented decedent held a general_power_of_appointment while his children were still minors because decedent could have used a portion of the trust to discharge his legal_obligation to support any of his children under this theory one quarter of the trust property would have been subject_to decedent’s general_power_of_appointment when decedent’s youngest child reached majority decedent’s general_power_of_appointment would have lapsed resulting in a gift_tax liability owed by the decedent sec_20_2041-1 provides in pertinent part a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent or his creditors pursuant to sec_2514 t he exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the rule_of the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeds in value the greater of the following amounts dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed powers could be satisfied in case at issue was the effect if any of a child’s independent source_of_income on the statutory obligation of child_support imposed on parents in state the court concluded that the soundest and most substantial statutory and judicial authority supports the rule that parents bear the primary obligation to support their child and that resort may be had to the child’s own resources for his basic needs only if the parents are financially unable to fulfill that obligation themselves id pincite in the present case the evidence indicates that decedent was able to provide for his children accordingly we believe the trust income could not be used to discharge decedent’s legal_obligation of support the court suggests in case that resort to a child’s independent resources may be proper when a_trust instrument clearly authorizes the trust property to be used for the support and maintenance of the child in case the grandfather created a_trust naming his son and son’s wife as trustees and granting an income_interest to their children the court stated that in the absence of an evident purpose in the trust to contribute to the support and maintenance of the children we decline to impute to a trustor the intent to relieve a parent of his or her support obligation in the present case there is similarly no evident purpose or express provision to authorize use of the trust property for the support and maintenance of decedent’s children and thus no clear intent to relieve decedent of his support obligation in 44_tc_55 rev’d 361_f2d_508 2d cir the decedent held property for his children as custodian a new york statute at the time granted extensive power to the custodian including the power to apply so much income as the custodian may deem advisable for the support maintenance education and benefit of the minor id pincite the court found it unnecessary to address the commissioner’s contention that the power of the decedent under this statute meant that the decedent could use income from the property held as custodian to discharge his legal_obligation to support his children and that therefore he had retained a life_estate in the property sufficient to warrant its inclusion in his gross_estate under sec_2036 id pincite the court determined that decedent had relinquished all beneficial_interest in the source of funds and was acting with respect to the funds in purely a fiduciary capacity id pincite in this capacity decedent lacked the independent authority to assert the powers under the statute to apply the funds for the support and maintenance of his children without their consent similarly in the present case notwithstanding the power to amend in whole or in part decedent owed a fiduciary obligation to the beneficiaries which prevented him from amending the trust to provide for discharging his own obligation to support his minor children if decedent amended the trust to allow the trust income payments to be used to satisfy his legal_obligation of support decedent would be misappropriating for his own benefit payments from the trust intended to benefit all of trustor’s grandchildren the above two cases demonstrate that decedent could not have used income from the trust to satisfy his support obligation to his children there is no evidence indicating that decedent lacked the capacity to support his children with his own funds and no express provision exists in the trust which authorizes the use of trust property for this purpose further although the trust instrument granted the power to amend in whole or in part to the trustees decedent as trustee owed a fiduciary obligation to all the beneficiaries which prevented him from amending the trust for his own benefit based upon the analysis provided we do not believe that decedent had a general_power_of_appointment over any of the trust property while his children were minors accordingly there was not a lapse of a general_power_of_appointment under sec_2514 in the year decedent’s youngest child reached majority case development hazards and other considerations although many cases have been cited to support the theory that the power conferred on decedent was a power_of_appointment no case has been presented with similar facts the principal factors distinguishing the cited cases from the facts of this case are the capacity in which the power is held and the provisions of the trust instrument in 289_us_172 the court held that where a trustor vests the power to modify or revoke the trust in himself and the trustee the trustee is under no fiduciary obligation to the beneficiaries to refrain from exercising the power reinecke v smith is distinguishable because the power to modify or revoke was retained by trustor concurrent with the trustee a trustor owes no fiduciary duty to trust beneficiaries when a trustor in conjunction with a trustee retains a power to modify or revoke it is logical to presume the trustor intends the trustee to have the ability to exercise the power the same as he would unrestricted by any fiduciary obligation in state a trustee’s fiduciary obligation can only be overridden by specific direction in the present case there was no such direction in the trust instrument nor can one be inferred in rubinson v rubinson n e 2d appeal denied n e 2d an original beneficiary of a_trust petitioned the court to find that the amendment by the trustees divesting the petitioner of her beneficial_interest was invalid the court reversed the trial court’s finding that the main purpose of the trust was to benefit the children and grandchildren of fannie rubinson in determining whether the trustees could exercise their amendatory power to extinguish absolutely the interest of a named beneficiary the court found that the language bestowed extensive amendatory power upon the trustees which would authorize this amendment rubinson is easily distinguished from the present case first in rubinson the terms of the trust conferred absolute discretion upon the trustees for instance although the stated purpose was to comply with fannie rubinson’s request that the property be used to express her love for her grandchildren and children the request was limited by the language in any manner considered suitable by the trustees moreover the trustees had complete and unfettered discretion with regard to payment of any monies out of the trust second the power to amend in the rubinson case set broad parameters by authorizing the trustees to make any amendment or include any provision which could have been incorporated in the original declaration of trust third one of the original trustees in rubinson was also the settlor and drafter of the trust and the other trustee was a beneficiary of the trust in the present case decedent never actually owned the trust property and never held any beneficial_interest in the property fourth rubinson was decided under illinois law not the law of state finally this case is consistent with our position that in determining the extent of any power conferred on the trustee unless unambiguous one must look to the four corners of the document and the purposes of the trust indeed the court in rubinson cited the restatement in support of their finding that the power to modify may be used by a settlor or trustee to terminate the trust or change beneficiaries the restatement provides that a settlor's reserve of a power to modify is a power_to_revoke the trust if the exercise thereof is determined in view of the language used and circumstances subject_to no restrictions this provision does not refer to a power to modify held by a trustee and even if it did the provision makes clear that the power is viewed in relation to the language of the trust and the attendant circumstances in the present case we have determined that the language of the trust and the fiduciary obligation owed to the beneficiaries restrict the power of the trustees lombard v commissioner 46_tc_310 is also cited as support for the finding that the power conferred was a general_power_of_appointment in that case the decedent was a beneficiary and was given the power to alter or amend this instrument in whole or in part at any time or times and to change the beneficiaries or their shares hereunder both parties in that case agreed that this language created a general_power_of_appointment in the present case the power conferred on decedent did not specifically authorize him to change beneficial interests of the trust decedent also held this power in a fiduciary capacity and at no time held any beneficial_interest in the trust in state street trust co v crocker n e 2d the court upheld the amendment by the trustees which eliminated the beneficial_interest of one of the beneficiaries the trust was created for the benefit of trustor trustor’s wife and trustor’s issue the trust provided for amendment to the trust at any time by written_agreement of all of trustor trustor’s wife and trustor’s son and daughter then living and if either son or daughter was deceased by the agreement of their living issue after the death of trustor and trustor’s wife but while both son and daughter were still living the son and daughter amended the trust to create a beneficial_interest in the wife of the son when the son died the daughter and the issue of the son amended the trust to revoke the previous amendment the son’s widow petitioned the court to find that the second amendment was invalid because trustor did not intend a continuing power to amend the court disagreed determining the trustor’s dominating purpose was to provide for himself his widow and his issue and thus a construction limiting the amending power to a single amendment would fall far short of accomplishing the trustor’s purpose state street trust co is distinguishable because the power to amend was conferred on the trustor and the beneficiaries not on a trustee with no beneficial_interest as in the present case moreover the reasoning in state street trust co is consistent with the reasoning used to reach our conclusion the court stated this question of intent is of course to be determined upon a survey of the whole instrument the general plan or scheme of which may in appropriate instances indicate that particular words or phrases are to be read in a sense somewhat different from that which might be attributed to them if they stood alone id pincite in case the court held that the power_to_revoke the trust in whole or in part held by the surviving trustor was a general_power_of_appointment the provision for revoking the trust included the specific direction allowing the trustor to alter or divest the interest of or change beneficiaries of the trust also this power was reserved by the trustors who were not limited by any fiduciary obligation to the beneficiaries even if they had such fiduciary obligation the specific direction that allowed the trustor to divest and change beneficial interests would probably override any fiduciary duty he might have 126_f2d_695 1st cir ce317_us_644 was cited in support of the argument against a limited construction of the power to amend in the trust in welch v terhune the court rejected the argument that the power should be strictly construed so as not to permit any amendment which would materially vary the respective property interests of the beneficiaries and found nothing in the text of the trust instrument to indicate that the word ‘amend’ as therein used was to have such an unusually restricted meaning id pincite the court held in this case that the power to amend held by trustor even in the capacity of trustee qualified as a retained power under sec_302 of the revenue act of the court determined that trustor retained a string until his death for that reason the property is includible in his gross_estate id pincite the holding illustrates the difference between retained control_over property once owned and subsequently transferred by an individual and control as fiduciary over property never actually owned by an individual the difference as it relates to estate and gift_tax has been stated as such with regard to powers retained by a decedent in connection with his lifetime transfers congress is content to rest tax_liability on a fairly slender thread in contrast if all the decedent ever had was a power over the property congress requires that the power give him a more significant kind of control to be equated with ownership for estate_tax purposes richard b stephens et al federal estate_and_gift_taxation 7th ed central to the holding in welch v terhune was the fact that decedent retained an original power which he had invested in himself at the creation of the trust in the present case decedent never actually owned the trust property and held only bare_legal_title as trustee estate of 293_f2d_575 7th cir aff’g 34_tc_867 cert_denied 368_us_954 was cited in support of the contention that the power to amend in whole or in part constituted a general_power_of_appointment however in estate of gartland the power to amend_or_terminate the trust was conferred on the beneficiary of the trust and the power was specified to include the power to change any beneficial_interest in the trust the trust further provided in the event of termination of the trust for the payment of principal to said beneficiary or to such person as the beneficiary may designate in estate of gartland there was no dispute that the power created constituted a general_power_of_appointment in contrast in the present case the language of the trust instrument does not indicate the intent for decedent to be able to use the power to amend for his benefit decedent had no beneficial_interest in the property and held the power in a fiduciary capacity the additional cases cited in support of the determination that the power to amend in whole or in part constitutes a general_power_of_appointment are distinguishable for the same reasons outlined in the above reviewed cases as discussed the provision to amend in whole or in part cannot be viewed in isolation since the power to appoint property for the benefit of the trustees was not expressly conferred the determination of the nature and extent of the power can only be made after reviewing the language of this particular trust instrument and the circumstances iii scott on trusts sec_186 pincite 4th ed with respect to issue even assuming decedent could use the trust assets to satisfy his legal_obligation to support his children decedent would not have a general_power_of_appointment over a full quarter share of the trust corpus the amount of the trust over which decedent would have a general_power_of_appointment would be limited to the amount of corpus needed to support his minor children see 387_us_213 based on the above analysis of the three issues please call if you have any further questions by melissa liquerman senior technician reviewer passthroughs special industries branch
